           Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 1 of 22


                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

DAVID E. TRUMP                                 :
155 W. 28th Street                             :
Northampton, PA 18067                          :   Civil Action No. 5:21-cv-00897-EGS
                                  Plaintiff,   :
      v.                                       :
                                               :
NORTHAMPTON COUNTY                             :
SHERIFF’S OFFICE                               :
669 Washington Street                          :
Easton, PA 18042                               :
                                               :
      and                                      :
                                               :
NORTHAMPTON COUNTY                             :
669 Washington Street                          :
Easton, PA 18042                               :
                                               :
      and                                      :
                                               :
NORTHAMPTON COUNTY SHERIFF,                    :
JOHN DOE 1                                     :
669 Washington Street                          :
Easton, PA 18042                               :
                                               :
      and                                      :
                                               :
NORTHAMPTON COUNTY SHERIFF,                    :
JOHN DOE 2 a/ka NORTHAMPTON                    :
COUNTY DEPUTY SHERIFF, JEFFREY                 :
GREENWALT                                      :
669 Washington Street                          :
Easton, PA 18042                               :
                                               :
                                Defendants. :


                      AMENDED CIVIL ACTION COMPLAINT

                                        Introduction

      1.       Plaintiff, David E. Trump (hereinafter referred to as “Plaintiff”), brings this
action for damages and other relief to redress the violations by Defendants of the rights
secured to him by the laws of the United States of America and the Commonwealth of
Pennsylvania.
           Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 2 of 22




                                  Jurisdiction and Venue
      2.       Jurisdiction in this Court is invoked pursuant to 42 U.S.C. §1983. Plaintif f
also invokes the pendant jurisdiction of this Court to hear and decide claims arising
under state law.
      3.       The practices alleged in this Amended Complaint were committed in the
Eastern District of Pennsylvania, wherein, upon reasonable belief, all the parties reside,
govern and operate. Therefore, venue in this Court is invoked under 28 U.S.C. §§1331
and 1341(1), (3) and (4).


                                           Parties
      4.       Plaintiff, David E. Trump, is an adult individual who resides at the address
referenced above.
      5.       Defendant, Northampton County Sheriff’s Office (hereinafter referred to as
“Sheriff’s Office”), is a local government agency located at the address referenced
above.
      6.       Defendant, Northampton County, is a local government agency located at
the address referenced above.
      7.       Defendant, Northampton County Sheriff, John Doe 1 (hereinafter referred
to as “John Doe 1”), at all times relevant hereto, was an agent, servant, employee or
workman for the Sheriff’s Office with a place of employment located at the address
referenced above.
      8.       Defendant, Northampton County Sheriff John Doe 2, (on information and
belief has been tentatively identified as Deputy Sheriff Jeffrey Greenwalt and
hereinafter referred to as “John Doe 2"), at all times relevant hereto, was an agent,
servant, employee or workman for the Defendant, Sheriff’s Office, with a place of
employment located at the address referenced above. The identification of Defendant,
Northampton County Sheriff, John Doe 2 as Deputy Sheriff Greenwalt, is made pre-
discovery or pre-disclosure, and therefore, is based on information and belief.
      9.       At all times relevant hereto, Defendants, all of them, were acting within the
course and scope of their employment in their official capacities as agents, servants,

                                              2
           Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 3 of 22


workmen, independent contractors and/or employees of Northampton County and/or
the Northampton County Sheriff’s Office and under color of state law.
          10.    At all times relevant hereto, Defendants, all of them, were acting in concert
and conspiracy and their actions deprived Plaintiff of his constitutional and statutory
rights.
          11.    At all times relevant hereto, including at the time of Plaintiff’s injuries as
described below, Defendants, all of them, were empowered to and did formulate,
establish and enforce policies regarding transportation and safety of inmates.
          12.    Defendants, all of them, are being sued in their official and individual
capacities.
          13.    At all times relevant hereto, all Defendants acted in concert to deprive
Plaintiff of rights guaranteed by Federal and State laws and the Federal and State
Constitutions.


                                         Operative Facts

          14.    On or about March 20, 2019, Plaintiff was a inmate passenger in a van
owned by Defendant, Northampton County, and operated by members of Defendant,
Sheriff’s Office. The purpose of the trip was to transfer Plaintiff from Northampton County
Prison to SCI Phoenix in Skippack, Montgomery County, Pennsylvania.
          15.    When the van arrived at SCI Phoenix after entering the sally port, either or
both Defendants, John Doe 1 and John Doe 2, believed to be Deputy Sheriff Greenwalt
(hereinafter collectively referred to as the “deputies”) opened the rear door of the van and
then opened the door to the interior cage inside the van where the prisoners were kept.
Either or both of the deputies ordered Plaintiff to exit the van by stepping out of the back
door of the vehicle. On several occasions Plaintiff repeatedly indicated to the
deputies that he would have extreme difficulty exiting the van. He expressly said to
the deputies that:
                 (a)    He had bilateral hip replacements in the year 2017, the second
of which was in November of 2017, and as a result of the residual effects of these
surgeries, he was not able to safely exit the van without assistance or a railing


                                                  3
         Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 4 of 22


particularly while Plaintiff was also handcuffed to a waist belt (black box) and
shackled at his feet.
               (b)    Plaintiff’s leg shackle was twisted around his foot rendering the
chain between his feet shorter than normal, and he was unable to “untwist” the
chain, thereby limiting his movement.
       16.     Plaintiff was concerned that he would not be able to safely exit the van.
Plaintiff repeatedly requested assistance directly from the deputies, and these requests
were acknowledged and denied.
       17.     Plaintiff expressed his safety concerns directly to the deputies. The
deputies acted in conscious disregard of Plaintiff’s well being as well as consciously
disregarded Plaintiff’s plea for assistance to safely exit the van thereby manifesting
indifference to Plaintiff’s safety and rendering the deputies aware that they were creating
a substantial risk of serious harm, yet they chose to ignore the risk.
       18.    While entering the sally port at SCI Phoenix, Plaintiff again spoke directly to
the deputies saying, “I am going to need help getting out because of my hips, and my leg
shackle is twisted.” One of the deputies responded to him “You’ll be fine.” Plaintiff’s leg
shackle became twisted during the approximate one hour van ride from Northampton
County Prison to SCI Phoenix. The deputies had actual notice and were directly aware of
the excessive risk to Plaintiff’s safety.
       19.     While being transported, Plaintiff was incarcerated and under the exclusive
control of the deputies and being transported under conditions that posed a substantial
risk of serious harm. The deputies were deliberately indifferent to that substantial risk to
Plaintiff’s health and safety, and the deputies’ deliberate indifference directly caused the
harm and injuries to Plaintiff.
       20.     The deputies were expressly made aware of Plaintiff’s physical limitations
and his concern for his safety. Plaintiff first expressed concern to his safety to the
deputies when entering the van at the Northampton County Prison to be transported to
SCI Phoenix. Plaintiff said directly to the deputies, “I will need help getting into the van,
I’m going to have a hard time because of my hip replacements.” Also at that time,
Plaintiff expressly said directly to the deputies that he would need help getting out of the
van upon arrival at SCI Phoenix because of the hip replacements and shackles.

                                               4
          Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 5 of 22


        21.     Despite these repeated concerns for his safety and Plaintiff’s known inability
to exit the van safely due to his hip conditions and without removing the restraints and/or
with assistance while in the restraints, Plaintiff was affirmatively ordered to exit the van.
As Plaintiff attempted to follow these orders, he fell from the back of the van directly onto
the floor of the sally port striking his face on the concrete floor. Plaintiff was unable to
break his fall with his arms, as his hands were handcuffed in front of him and shackled at
his waist. The incident was captured on video recordings. These videos are part of the
record and will not be reproduced here. See, Exhibit “A” to Defendant’s Motion to
Dismiss.
        22.     Defendants refused to assist Plaintiff and/or refused to intervene despite
Plaintiff’s complaints and/or warnings concerning his safety.
        23.     Defendants knew that their actions and/or inactions presented a substantial
risk to Plaintiff’s safety.
        24.     Defendants, Northampton County and Northampton County Sheriff’s
Office, do not keep records or other information concerning handcuffed and shackled
inmates being injured while entering or exiting transport vans.
        25.     Defendants, Northampton County , and Northampton County Sheriff’s
Office, do not keep records or other information concerning inmates with physical
limitations or handicaps who are injured while entering or exiting transport vans.
        26.     Defendants, each of them, individually and/or by their agents, servants,
workmen, and/or employees, were under a duty to protect Plaintiff and reasonably
provide for his safety in exiting the van. This duty to protect is enhanced after Defendants
were directly provided with the information from Plaintiff that both of his hips had been
replaced, and therefore, his mobility was limited, and while he was handcuffed to his waist
and his leg shackle was twisted rendering the chain shorter than normal.
        27.     Notwithstanding this duty, Defendants, each of them, individually and/or by
their agents, servants, workmen, and/or employees, did on the date aforesaid,
negligently, carelessly, recklessly and/or with deliberate indifference failed to provide for
the safety needs of Plaintiff by forcing him to exit the back of the van unassisted and
without a handrail after the deputies were informed of his medical condition as described
above and while he was handcuffed and shackled as described above.

                                               5
           Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 6 of 22


        28.     The injuries resulted from the negligence, carelessness, recklessness
and/or deliberate indifference of Defendants, each of them, individually and/or by their
agents, servants, workmen, and/or employees.
        29.     None of the Defendants attempted to ensure the safe passage of Plaintiff
from the Northampton County Sheriff’s van in a reasonable manner to attempt to protect
Plaintiff from sustaining injuries from exiting the van as described above, and in fact took
affirmative action to harm and avoid protecting the Plaintiff, despite numerous warnings
and pleas from Plaintiff advising them that he was likely to sustain injury exiting the van as
ordered while handcuffed to his waist and shackled.
        30.     Plaintiff was in the exclusive custody and control of all Defendants at all
times relevant hereto, therefore, he was in a special relationship with all Defendants.
        31.     Defendants, each of them, through their policies and/or actions and/or
indifference allowed Plaintiff to be injured while in their custody and under their exclusive
control.
        32.     At all times relevant hereto, Defendants were vicariously liable under
Pennsylvania state law for all negligent, reckless, intentional, wrongful, deliberately
indifferent and unlawful conduct of each of the Defendants.
        33.     At all times relevant hereto, Defendants, each of them, were aware of, and
negligently, recklessly, carelessly and/or deliberately indifferent to, the need for additional
and/or different training, testing, rules, regulations, policies, procedures, guidelines,
directives, monitoring and investigation relating to the protection of individuals under
similar circumstances to Plaintiff, and particularly relating to the protection of Plaintiff.
        34.     Defendants, each of them, had no policy or guidelines or other structured
procedure used or applied to situations similar to Plaintiff’s prior to the date of Plaintiff’s
injury to protect Plaintiff.
        35.     Defendants, each of them, prior to ordering Plaintiff to exit the van, followed
no policy, no structured guidelines, and performed no investigation concerning safety of
inmates under similar situations.
        36.     At all times relevant hereto, Defendants, each of them, were aware of and
were deliberately indifferent to, the need for additional and/or different training, testing,
rules, regulations, policies, procedures, guidelines, directives, monitoring and

                                                6
           Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 7 of 22


investigation relating to the transportation of inmates, particularly, but not limited to,
ordering inmates to exit vehicles and vans, with physical limitations and/or when they are
handcuffed at the waist and shackled at the feet such as Plaintiff.
       37.     Defendants, each of them, acted negligently, recklessly, carelessly and/or
with deliberate indifference and without due care in failing to either remove the foot
shackles from Plaintiff and/or failing to otherwise aide Plaintiff in exiting the van despite
their prior knowledge that Plaintiff was extremely likely to sustain severe injury without
said measures.
       38.     Defendants, each of them, acted negligently, recklessly, carelessly and/or
with deliberate indifference to the need for additional and/or different training, testing,
rules, regulations, policies, procedures, guidelines, directives, monitoring and
investigation in failing to adequately protect Plaintiff while he was in their exclusive
custody.
       39.     Defendants acted willfully, deliberately, deliberately indifferent, maliciously
and with reckless disregard of Plaintiff’s constitutional and statutory rights.
       40.     The severe injuries and damages suffered by Plaintiff were a direct and
proximate result of the negligence, recklessness, carelessness and/or deliberate
indifference of Defendants, each of them, named herein. Such negligence, recklessness,
carelessness and deliberate indifference consisted of:
               (a)    Failing to remove and/or untwist the foot shackles and/or the
                      handcuffs and ordering Plaintiff to exit the van without assistance;

               (b)    Failing to provide assistance after ordering Plaintiff to exit the van;

               (c)    Failing to provide handrails for the steps

               (d)    Failing to properly protect Plaintiff;

               (e)    Failing to have reasonable protocol for inmates exiting vehicles while
                      they are shackled and handcuffed at the waist;

               (f)    Failing to protect Plaintiff while in the exclusive custody and control
                      of Defendants;

               (g)    Failing to anticipate that Plaintiff would not be able to exit the van
                      safely, thereby falling without being able to break his fall with his


                                                7
            Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 8 of 22


                       hands and/or arms as his hands were handcuffed at the waist,
                       thereby allowing Plaintiff to suffer serious injury;

                (h)    Failing to provide a policy or reasonable guidelines concerning
                       inmates exiting vehicles with physical limitations;

                (i)    Failing to have a policy or reasonable guidelines addressing the
                       issue of inmates exiting vehicles particularly vans while handcuffed
                       at the waist and shackled; and

                (j)    Failing to provide a policy or reasonable guidelines concerning
                       inmates exiting vehicles with physical limitations and while
                       handcuffed at the waist and shackled.

                (k)    Failing to have reasonable protocol for inmates with physical
                       limitations exiting vehicles.

        41.     There were no Northampton County, or Northampton
county Sheriff’s Office, manuals, training materials or instructions on how to assist
physically limited and/or handcuffed and shackled inmates from exiting a transport
vehicle.
        42.     The deputies had received no training on how to assist physically limited
and/or handcuffed and shackled inmates from exiting a transport vehicle.
        43.     The deputies created the dangerous situation by affirmatively ordering
Plaintiff, under the above conditions, out of the van under threat of consequences, if
Plaintiff failed to do so.
        44. The deputies created a dangerous situation by including, but not limited to,
affirmatively ordering the Plaintiff to exit the van, and walking away from the steps at the
back of the van while Plaintiff attempted to follow their order to exit the van.
        45.     The deputies exercised their authority and misused their authority , while
Plaintiff was in their exclusive control, and handcuffed and shackled, resulting in Plaintiff’s
injuries.
        46.     In the course of exercising their authority, the deputies, after ordering
Plaintiff out of the van without offering to or without rendering help or assistance, walked
away from and ignored Plaintiff’s pleas for help and assistance.




                                                8
         Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 9 of 22


       47.     The deputies knew that ordering Plaintiff to exit the van under the described
conditions would likely bring about serious harm, and in fact, serious harm did occur.
       48.     Plaintiff would not have been subjected to the harm if the deputies did not
act in the manner in which they did because:
               (a)     The harm caused was foreseeable and direct;

               (b)     The deputies acted with a degree of culpability that shocks the
                       conscience;

               (c)     A relationship between Defendants and Plaintiff existed such that
                       Plaintiff was a member of a discrete class of persons subjected to
                       the potential harm brought about by Defendants’ actions; and

               (d)     Defendants used their authority in a way by affirmatively ordering
                       Plaintiff to exit the van and then affirmatively walking away; that
                       created a danger to Plaintiff and/or that rendered Plaintiff more
                       vulnerable to danger than had Defendants not acted at all.

       49.     The conduct of the deputies was not a result of or through error, omission,
or oversight. Rather, the deputies were deliberately indifferent to Plaintiff’s substantive
due process rights as they were aware of Plaintiff’s serious limitations of movement as
described above, yet proceeded to order Plaintiff to exit the van by walking down steps,
then walked away, while knowing Plaintiff was more vulnerable to danger.
       50.     Defendants, Northampton County and Northampton County Sheriff’s Office
(hereinafter collectively referred to as the “entity Defendants”), had a municipal policy or
custom that was the moving force behind the constitutional violation such that there was a
direct link between the custom or policy and the deprivation of Plaintiff’s constitutional
rights; or in the alternative, said entity Defendants failed to have a municipal policy or
custom and said failure was the moving force behind the constitutional violation that
directly caused Plaintiff’s injuries.
       51.     The entity Defendants implemented or executed a policy, statement,
ordinance, regulation or decision officially adopted and promulgated by Defendant,
Sheriff’s Office; and this policy or custom was the moving force behind the violation of
Plaintiff’s constitutional rights as there is a direct link between the policy or custom and
the deprivation of Plaintiff’s constitutional rights.


                                                 9
         Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 10 of 22


        52.     The action by the entity Defendants was implemented, or in the alternative,
was failed to be implemented, and such action or inaction demonstrated deliberate
indifference to the known and obvious consequences causing harm such as the harm
caused to Plaintiff.
        53.     The entity Defendants had no intelligible policy concerning the safe
transportation of prisoners under circumstances similar to that of Plaintiff; such failure
reflects an obvious indifferent to the obvious consequences of not having requirements or
guidelines in place.
        54.     The entity Defendants failed to train its transportation unit deputies on the
safe transportation of prisoners with physical limitations and/or the use of shackles and
handcuffs when entering or exiting transportation vehicles including, but not limited to,
vans. This failure to adequately train its transportation unit deputies amounts to
deliberate indifference to the rights of persons similarly situated as Plaintiff including, but
not limited to, persons with limited mobility and are handcuffed and shackled similar to
that of Plaintiff.
        55.     The need for more and different training in transporting prisoners with
physical limitations and/or handicaps and/or are handcuffed and shackled is so obvious,
and the inadequacy is so likely to result in violation of constitutional rights that the policy
makers of the entity Defendants were deliberately indifferent to such needs.
        56.     After Plaintiff had fallen and received the severe injuries as described
above, the deputies repeatedly falsely indicated to all personnel, including supervisory,
medical and hospital personnel, that Plaintiff had struck his head on the van and that this
was the sole reason for the injuries sustained. These representations were intentionally
false. These false representations were outrageous and shock the conscience.
        57.     The entity Defendants failed to have an adequate policy in place that
addressed the safe transportation of prisoners in particular, but not limited to, prisoners in
similar situations as Plaintiff entering and exiting transportation vehicles particularly vans.
        58.     As a result of the negligent, reckless, careless and/or deliberate
indifference, intentional, outrageous and wrongful conduct toward Plaintiff, Defendants,
each of them, caused Plaintiff to suffer severe injuries and damages, including the
following:

                                               10
        Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 11 of 22


              (a)    Contusions;

              (b)    Lacerations;

              (c)    Injuries to organs and tissues;


              (d)    Concussion;

              (e)    Fractures around the left orbit;

              (f)    Left frontal traumatic subarachnoid hemorrhage;

              (g)    Post traumatic subarachnoid hemorrhage;

              (h)    Left frontal and left periorbital post traumatic soft tissue
                     swelling/hematoma with nondisplaced left orbital wall and left
                     maxillary sinus fractures;

              (i)    Pain and suffering;

              (j)    Mental anguish;

              (k)    Disfigurement;

              (l)    Humiliation;

              (m)    Embarrassment;

              (n)    Infection;

              (o)    Head trauma;

              (p)    Eye trauma, with impaired vison; and

              (q)    Tinnitus

       59.    As a result of the conduct of Defendants as aforesaid, Plaintiff also
sustained injury to his facial bones, head, muscles ligaments and areas of his body as
identified above as well as various other injuries and conditions as may be established,
and injury to the nerves and nervous system causing Plaintiff to endure pain and suffering
and to lose time from Plaintiff’s usual duties and activities, causing a loss of earning



                                             11
         Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 12 of 22




capacity and to possibly to incur debts and obligations for medicine and medical
treatment, all of which may or are permanent.


                                   COUNT I
                      CIVIL RIGHTS - 42 U.S.C. §1983
       STATE CREATED DANGER AND DELIBERATE INDIFFERENCE CLAIMS
                         Plaintiff v. All Defendants
       60.     Plaintiff incorporates the foregoing paragraphs as though fully set forth
herein at length.
       61.     The conduct of Defendants, each of them, as set forth above, acting under
color of state law, harmed Plaintiff, and was recklessly and deliberately indifferent to the
safety, bodily integrity, well-being, privacy and liberty of Plaintiff, and was committed in
conscious disregard of the substantial and/or unjustifiable risk of causing harm to Plaintiff,
and was so egregious as to shock the conscience.
       62.     The conduct of Defendants as set forth above violated Plaintiff’s
constitutional rights while in custody, particularly to rights to be free from cruel and
unusual punishment, rights to be free from state created danger, and to substantive and
procedural due process, as guaranteed by the Fifth, Eighth and Fourteenth Amendments
to the United States Constitution, and as remediable pursuant to 42 U.S.C. §1983.
       63.     The conduct of Defendants acting under cover of law, created a dangerous
situation by willfully disregarding the safety of Plaintiff thereby causing foreseeable and
direct harm to Plaintiff.
       64.     The affirmative conduct of Defendants which created the dangerous
situation that caused harm to Plaintiff consisted of, but was not limited to, the following:
               (a)    Affirmatively ordering Plaintiff to exit the back of the transport van
                      knowing that Plaintiff proceeding with the handcuffs and twisted leg
                      shackle were likely to cause serious injury to Plaintiff;

               (b)    Affirmatively walking away from the steps of the van, while the
                      Plaintiff proceeded, per the deputies orders, to exit the van despite
                      the deputies being aware of the serious risk of danger and injury to
                      the Plaintiff; and



                                              12
          Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 13 of 22


               (c)    Purposely ignoring Plaintiff’s pleas and requests for help and
                      assistance in exiting the van under the circumstances as described
                      above.

       65.     Defendants’ affirmative actions as described above was an exercise and
misuse of Defendants authority in a way that created danger to Plaintiff and rendered him
more vulnerable to danger, which danger in fact occured resulting in serious injury.
       66.     The conduct of Defendants as set forth above violated Plaintiff’s
constitutional rights while he was in custody as specified:
               (a)    His right to be free from deliberate indifference to substantial risk of
                      harm;

               (b)    His rights pursuant to the Eighth Amendment and the due process
                      clause of the Fourteenth Amendment of the United States
                      Constitution;

               (c)    His right to be free from deliberate indifference to Plaintiff’s serious
                      safety needs;

               (d)    His rights to substantive and procedural due process as guaranteed
                      by the Fourteenth Amendment of the United States Constitution;

               (e)    His right to be free from state created danger pursuant to the due
                      process clause of the Fourteenth Amendment of the United States
                      Constitution.

These rights are guaranteed by the United States Constitution, the Eighth and Fourteenth
Amendments , as remediable pursuant to 42 U.S.C. §1983.
       67.     As a direct and proximate result of the acts and omissions of all individual
Defendants, in their official capacities, they are liable for the harm sustained by Plaintiff as
they failed to adequately train, supervise ad discipline all agents, servants, workman,
independent contractors and/or employees in a manner that would have prevented
Plaintiff from being subjected to danger under circumstances presented above and
herein.
       68.     Defendants, each of them, whose actions, conduct and failure to act,
placed Plaintiff in grave harm, are liable in their individual capacities for the injuries
sustained by Plaintiff.



                                               13
        Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 14 of 22


       69.    As a direct and proximate result of the violations of Plaintiff’s civil rights, he
was caused to suffer grievous physical injuries as set forth above and herein.
       WHEREFORE, Plaintiff demands judgment in his favor and against all
Defendants, individually and/or jointly and severely, in excess of $150,000.00 exclusive of
interest and costs, which sum includes, but is not limited to:
              (a)     A compensatory damage award;
              (b)     Reasonable attorney’s fees and costs;
              (c)     Reasonable past and future medical expenses;
              (d)     Past and future lost wages;
              (e)     Damages for past and future pain and suffering;
              (f)     Such other and further relief as appears reasonable and just;
              (g)     Punitive damages; and
              (h)     All other damages recoverable under 42 U.S.C. §1983.

                                         COUNT II
                             CIVIL RIGHTS - 42 U.S.C. §1983
                                      MONELL CLAIM
                    Plaintiff v. Defendants, Northampton County and
                           Northampton County Sheriff’s Office

       70.    Plaintiff incorporates the foregoing paragraphs as though fully set forth
herein at length.
       71.    The entity Defendants were responsible for the transportation of inmates
including, but not limited to, Plaintiff, and the entity Defendants, each of them, failed to
provide policies, procedures, protocols and/or other employee training for transporting
inmates, especially those with physical limitation and/or who are handcuffed at the waist
and shackled at the feet; and in particular, have failed to provide policies, procedures,
protocols and/or other employee training concerning how inmates that are handcuffed at
the waist and shackled at the feet should be escorted into vehicles and removed from
vehicles; said policies, procedures, protocols and/or other employee training are
necessary for assessing and preventing risk of serious injuries to inmates such as Plaintiff
while entering or exiting vehicles.



                                              14
        Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 15 of 22


       72.    The entity Defendants failed to provide policies, procedures, protocols
and/or other employee training to assess the safety needs of inmates such as Plaintiff
when entering or exiting transportation vehicles and failed to provide policies, procedures
and protocols and/or other employee training to address procedures concerning assisting
inmates with physical limitations and/or who are handcuffed at the waist and shackled at
the feet when entering or exiting transportation vehicles.
       73.    Defendants’ failure to enact the previously described policies, procedures,
protocols and/or other employee training constitute denial of Plaintiff’s constitutionally
protected civil rights, demonstrate deliberate indifference to Plaintiff’s right to safety while
being transported and while entering or exiting transport vehicles, and resulted in serious
injury to Plaintiff as described herein.
       74.    The conduct of the entity Defendants, each of them, as set forth above,
acting under color of state law, was intended to harm Plaintiff and was negligent,
reckless, and deliberately indifferent to the safety, bodily integrity, well-being, privacy and
liberty of Plaintiff and was committed in conscious disregard of the substantial risk and/or
unjustifiable risk of causing harm to Plaintiff, and was conduct which arises to willful
misconduct and/or gross negligence, and was so egregious as to shock the conscience.
       75.    The conduct of the entity Defendants as set forth above violated Plaintiff’s
constitutional rights while in exclusive custody as specified:
              (a)     His right to be free from deliberate indifference to a substantial risk of
                      harm; rights pursuant to the Eighth Amendment and the Due
                      Process Clause of the Fourteenth Amendment to the United States
                      Constitution;

              (b)     His right to be free from deliberate indifference to his safety needs;
                      rights pursuant to the Eighth Amendment and the Due Process
                      Clause of the Fourteenth Amendment to the United States
                      Constitution;

              (c)     His right to substantive and procedural due process as guaranteed
                      by the Fourteenth Amendment to the United States Constitution; and

              (d)     His right to be free from state created danger pursuant to the Due
                      Process Clause of the Fourteenth Amendment to the United States
                      Constitution.



                                               15
        Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 16 of 22


These rights are guaranteed by the United States Constitution, the Eighth and Fourteenth
Amendments, and as remediable pursuant to 42 U.S.C. § 1983.
       76.    As a direct and proximate result of the acts and omissions of the entity
Defendants, all Defendants are liable for the harm sustained by Plaintiff, as they/it failed
to adequately train, supervise and discipline all agents, servants, workmen, independent
contractors, and/or parties employed pursuant to contractual duties, and/or employees,
and failed to provide policies for the safety of inmates in their control, in a manner which
would have prevented Plaintiff from being subjected to harm from deliberate indifference
to his serious safety needs, violations of his due process rights and state created danger
under circumstances presented above and herein.
       77.    As it applies to each entity Defendant:
              (a)    They had actual or constructive knowledge that they and/or their
                     subordinates were engaged in conduct which posed a pervasive and
                     unreasonable risk of constitutional injury to Plaintiff under the
                     circumstances previously described herein; and

              (b)    Their response to that knowledge was so inadequate as to
                     demonstrate deliberate indifference to or tacit authorization of the
                     alleged dangerous and offensive practices pertaining to the
                     transportation of inmates under the circumstances previously
                     described herein.

These actions and/or inactions had a direct causal link to the constitutional injury and
harms suffered by Plaintiff.
       78.    The entity Defendants, each of them, developed and maintained a number
of deficient policies and/or customs which caused the deprivation of Plaintiff’s
constitutional rights as aforesaid. Said policies or customs were a direct and proximate
cause of the constitutional harm and injuries, suffered by Plaintiff as aforesaid.
       79.    As a direct and proximate result of the violation of Plaintiff’s civil and
constitutional rights, he was caused to suffer grievous physical injuries as set forth above
and herein.
       WHEREFORE, Plaintiff demands judgment in his favor and against all
Defendants, individually and/or jointly and severely, in excess of $150,000.00 exclusive of
interest and costs, which sum includes, but is not limited to:


                                              16
        Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 17 of 22


                  (a)    A compensatory damage award;
                  (b)    Reasonable attorney’s fees and costs;
                  (c)    Reasonable past and future medical expenses;
                  (d)    Past and future lost wages;
                  (e)    Damages for past and future pain and suffering;
                  (f)    Such other and further relief as appears reasonable and just;
                  (g)    Punitive damages; and
                  (h)    All other damages recoverable under 42 U.S.C. §1983.


                                 COUNT III
   STATE LAW CLAIMS - NEGLIGENCE, CARELESSNESS AND RECKLESSNESS
                        Plaintiff v. All Defendants

       80.        Plaintiff incorporates the foregoing paragraphs as though fully set forth
herein at length.
       81.        The acts, conduct, omissions and failure to act by Defendants, all of them,
in this cause of action constitute negligence, gross negligence, negligent hiring, training,
retention and supervision under the laws of the Commonwealth of Pennsylvania and
constitute an interference with state statutory and constitutional rights.
       82.        Defendants’ actions, conduct, omissions and failure to act did knowingly,
negligently, maliciously and/or recklessly inflict physical injury and emotional distress
upon Plaintiff.
       83.        At the time aforesaid, Defendants, each of them, individually and/or by their
agents, servants, workmen, and/or employees, were negligent, careless, and reckless in:
                  (a)    failing to uncuff and/or unshackle Plaintiff prior to ordering him to exit
                         the van;

                  (b)    failing to provide aid to Plaintiff when exiting the van when he was
                         handcuffed and shackled;

                  (c)    violating standard safety practices for inmates with physical
                         limitations exiting vehicles;

                  (d)    failing to provide safe egress for a handcuffed and shackled inmate
                         to exit a van;

                  (e)    failing to provide safe egress for an inmate with physical limitations to
                         exit a van;


                                                 17
        Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 18 of 22


              (f)     failing to provide safe egress for an inmate with physical limitations
                      who was handcuffed and shackled to exit a van;

              (g)     failing to provide a handrail when exiting a vehicle;

              (h)     walking away from the steps of the van, while the Plaintiff
                      proceeded, per the deputies orders, to exit the van despite the
                      deputies being aware of the serious risk of danger and injury to the
                      Plaintiff;

              (i)     failing to operate the vehicle safely, particularly concerning the use of
                      deploying steps and other safety measures for safe egress under the
                      circumstances as described above; and

              (j)     violated rules, ordinances, and guidelines concerning safety
                      practices for inmates exiting vehicles with physical limitations and/or
                      while handcuffed at the waist and shackled at the feet.

       84.    By reason of the aforesaid, Plaintiff sustained injuries in and about his body,
most notably his face, where he sustained severe facial injuries including fractures of
various bones in his face and eye sockets. Plaintiff also suffered bruises, contusions and
tearing and stretching of various muscles, ligaments, tendons, vascular, nerves and other
soft tissues in and about the area of his face, neck, shoulders, back, arms, and legs,
ankles and feet; and if at the time of the accident Plaintiff was suffering from any pre-
existing condition or ailment, such were asymptomatic; and, as a result of the trauma,
such condition or ailment was activated, aggravated, exacerbated and made
symptomatic; he suffered a severe shock to his nerves and nervous system; all of which
did, may, and probably will in the future, continue to cause him great physical pain and
mental anguish; and these injuries may, and probably will, be permanent in effect.
       85.    As a result of the injuries sustained, Plaintiff has been, may, and probably
will in the future, be obliged to spend various sums of money for hospital and medical
care, attention, and medicines in and about endeavoring to diagnose, treat, and cure
himself of his injuries, and in alleviating the pain resulting therefrom, to his great financial
loss and damage.
       86.    As a result of the injuries sustained, Plaintiff has incurred, and in the future
will incur, other medical expenses and income loss.
       87.    As a result of the above, Plaintiff was, for a period of time and may in the
future, be prevented from attending to his usual and daily duties, occupation and life’s


                                               18
          Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 19 of 22


pleasures, thereby losing earnings which would have resulted to him therefrom, to his
loss and damage.
       88.    As a result of Defendants’ actions, each of them, their conduct and failure to
act, Plaintiff suffered and continues to suffer constant pain and emotional stress.
       89.    The actions, conduct, inactions, omissions and failure to act, by the
Defendants, each of them, exceeded the normal standards of reasonable conduct and
were malicious, oppressive, outrageous and unjustifiable, and therefore, punitive
damages are necessary and appropriate.
       90.    This Court has supplemental jurisdiction to hear and adjudicate these
claims.
       WHEREFORE, Plaintiff demands judgment in his favor and against all
Defendants, individually and/or jointly and severely, in excess of $150,000.00 exclusive of
interest and costs, which sum includes, but is not limited to:
              (a)    A compensatory damage award;
              (b)    Reasonable attorney’s fees and costs;
              (c)    Reasonable past and future medical expenses;
              (d)    Past and future lost wages;
              (e)    Damages for past and future pain and suffering;
              (f)    Such other and further relief as appears reasonable and just;
              (g)    Punitive damages; and
              (h)    All other damages recoverable under 42 U.S.C. §1983.

                                     COUNT IV
                    STATE LAW CLAIMS - INTENTIONAL CONDUCT
                             Plaintiff v. All Defendants

       91.    Plaintiff incorporates the foregoing paragraphs as though fully set forth
herein at length.
       92.    The acts of the individual Defendants constituted actual malice and/or
willfulness misconduct.
       93.    Defendants, by and through their agents, servants, workmen, and/or
employees, did intentionally do the following:
              (a)    failed to uncuff and unshackle Plaintiff prior to ordering him to exit
                     the van knowing of his physical limitations and issues with his leg
                     shackle;

                                             19
        Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 20 of 22


              (b)    failed to provide aid to Plaintiff when exiting the van after being made
                     aware of his physical limitations and when he was handcuffed at the
                     waist and shackled at the feet;

              (c)    intentionally walked away from the back of the van when Plaintiff
                     proceeded to attempt to exit the van despite knowing the obvious
                     risk of danger to Plaintiff because his physical limitations, handcuffs
                     and shackles;

              (d)    violated standard safety practices for inmates exiting vehicles while
                     handcuffed at the waist and shackled at the feet;

              (e)    failed to provide safe egress for an inmate that was handcuffed at
                     the waist and shackled at the feet to safely exit a van; and

              (f)    violated rules, ordinances, and guidelines concerning safety
                     practices for inmates exiting vehicles while handcuffed at the waist
                     and shackled at the feet.

              (g)    ordered the Plaintiff to exit the van while handcuffed and shackled,
                     over repeated objections and concerns for his safety by the Plaintiff.

              (h)    failed to untwist Plaintiff’s leg shackle despite actual knowledge that
                      the chain was twisted, thereby rendering it shorter and creating a
                      substantial risk of injury

              (i)    Inflict emotional distress upon the Plaintiff as defined by
                     Pennsylvania law

       94.    By reason of the aforesaid, Plaintiff sustained injuries in and about his body,
most notably his face, where he sustained severe facial injuries including fractures of
various bones in his face and eye sockets. Plaintiff also suffered bruises, contusions and
tearing and stretching of various muscles, ligaments, tendons, vascular, nerves and other
soft tissues in and about the area of his face, neck, shoulders, back, arms, and legs,
ankles and feet; and if at the time of the accident Plaintiff was suffering from any pre-
existing condition or ailment, such were asymptomatic; and, as a result of the trauma,
such condition or ailment was activated, aggravated, exacerbated and made
symptomatic; he suffered a severe shock to his nerves and nervous system; all of which
did, may, and probably will in the future, continue to cause him great physical pain and
mental anguish; and these injuries may, and probably will, be permanent in effect.
       95.    As a result of the injuries sustained, Plaintiff has been, may, and probably
will in the future, be obliged to spend various sums of money for hospital and medical


                                             20
          Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 21 of 22


care, attention, and medicines in and about endeavoring to diagnose, treat, and cure
himself of his injuries, and in alleviating the pain resulting therefrom, to his great financial
loss and damage.
       96.    As a result of the injuries sustained, Plaintiff has incurred, and in the future
will incur, other medical expenses and income loss.
       97.    As a result of the above, Plaintiff was, for a period of time and may in the
future, be prevented from attending to his usual and daily duties, occupation and life’s
pleasures, thereby losing earnings which would have resulted to him therefrom, to his
loss and damage.
       98.    As a result of Defendants’ actions, each of them, their conduct and failure to
act, Plaintiff suffered and continues to suffer constant pain and emotional stress.
       99.    The actions, conduct, inactions, omissions and failure to act, by the
Defendants, each of them, exceeded the normal standards of reasonable conduct and
were willful, malicious, oppressive, outrageous and unjustifiable, and therefore, punitive
damages are necessary and appropriate.
       100.   This Court has supplemental jurisdiction to hear and adjudicate these
claims.
       WHEREFORE, Plaintiff demands judgment in his favor and against all
Defendants, individually and/or jointly and severely, in excess of $150,000.00 exclusive of
interest and costs, which sum includes, but is not limited to:
              (a)     A compensatory damage award;
              (b)     Reasonable attorney’s fees and costs;
              (c)     Reasonable past and future medical expenses;
              (d)     Past and future lost wages;
              (e)     Damages for past and future pain and suffering;
              (f)     Such other and further relief as appears reasonable and just;
              (g)     Punitive damages; and
              (h)     All other damages recoverable under 42 U.S.C. §1983.


                                   PRAYER FOR RELIEF
       WHEREFORE, in light of the foregoing, Plaintiff respectfully requests the following:
              (a)     Award of compensatory damages against all Defendants, jointly and
                      severally, in an amount to be determined at trial;

                                               21
       Case 5:21-cv-00897-EGS Document 8 Filed 05/19/21 Page 22 of 22


             (b)    Award punitive damages against Defendants;

             (c)    Enter an award for costs, expenses, and counsel fees pursuant to 42
                    U.S.C. §1988; and

             (d)    Enter such other relief as this Honorable Court may deem just and
                    deserving.

      Plaintiff hereby demands a jury trial.

                                                    Respectfully submitted,

                                                    Law Offices
                                                    JAMES D. FAMIGLIO, P.C.


                                          By:        James D. Famiglio
                                                    JAMES D. FAMIGLIO, ESQUIRE
                                                    811 N. Providence Road
                                                    Media, PA 19063
                                                    610-359-9220
                                                    ID No. 51101
Dated: 5/19/21                                      Attorney for Plaintiff




                                               22
